CUNNINGHAM, C. J.
(Dissenting). — The consideration supporting the contract of exchange of lands, that is, a promise for a promise, is, without any doubt, a good consideration, such as will support the contract. The question here presented is whether such consideration will, in equity, create such a contract as will be specifically enforced.
Contracts, to be specifically enforced, must be supported by valuable consideration; a good consideration is not sufficient. Winter v. Goebner, 2 Colo. App. 259, 30 Pac. 51, affirmed, 21 Colo. 279, 40 Pac. 570; 3 Pomeroy’s Equity Jurisprudence, § 1405; Shepherd v. Shepherd, 1 Md. Ch. 244; Butman v. Porter, 100 Mass. 337. 3 Pomeroy’s Equity Jurispru*85dence, section 1293, third edition, page 2589, says: “Equity will never enforce an executory agreement unless there was an actual valuable consideration.” Burling v. King, 66 Barb. (N. Y.) 633; Minturn v. Seymour, 4 Johns. Ch. (N. Y.) 498; Vasser v. Vasser, 23 Miss. 378, citing cases.
The complaint shows conclusively that the plaintiff and the defendant are in the exact status quo as upon the twenty-fourth day of June, 1915. Each party yet owns and possesses the same right he or they owned and possessed on the day the offer to contract was duly accepted. Plaintiff’s equities have not been violated; he has not suffered a loss. The defendants have acquired nothing rightfully belonging to the plaintiff. Will a court of equity compel defendants to receive something of value belonging to the plaintiff in order to take from the defendants a valuable thing and give it to the plaintiff? Such is the object sought by the complaint in this case, as appears from the face of the complaint.- The answer in the line of the authorities is “No.” The complaint fails to set forth facts sufficient to justify equitable relief. The court erred in overruling the demurrer.
The decree ought to be reversed.
For authorities discussing the question of specific performance of contract for conveyance not signed by wife, see note in 24 L. R. A. 763.